Citation Nr: 9924235	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for postoperative bilateral varicose veins with history of 
thrombophlebitis, to include the issue of whether the 
reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1960 
to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which implemented a proposal to 
reduce the veteran's disability rating for his service-
connected varicose veins from 60 to 30 percent.

In September 1997, the Board remanded this case for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions; therefore, this case is ready 
for appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran by letter dated in May 1996 
of the proposal to reduce the disability rating assigned for 
his service-connected varicose veins.  The letter advised him 
of his procedural rights regarding the proposed reduction, 
and afforded him 60 days to respond to the proposal.

2.  Following the expiration of the 60-day period, the RO 
executed a rating decision formally reducing the veteran's 
disability rating for varicose veins from 60 percent to 
30 percent, effective from January 1, 1997.

3.  The disability rating for the veteran's service-connected 
varicose veins had been in effect for less than five years at 
the time it was reduced.

4.  At the time of the reduction in rating in 1996, there was 
no objective evidence demonstrating improvement in the 
severity of the veteran's varicose veins.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of September 1996 implementing the proposed 
reduction.  38 C.F.R. § 3.105(e) (1998).

2.  The reduction of the veteran's disability rating for 
postoperative bilateral varicose veins with history of 
thrombophlebitis from 60 percent to 30 percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 
4.13 and 4.104, Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in May 1996, which proposed 
the reduction in the disability rating for the veteran's 
service-connected varicose veins.  The veteran was advised of 
the proposed reduction on May 22, 1996.  In response, he 
requested a personal hearing, and the hearing was held in 
July 1996.  The veteran testified that he had received 
treatment for his varicose veins the prior year at the VA 
Outpatient Clinic in Key West, Florida.  The RO requested his 
treatment records from that facility.  After receiving the 
veteran's VA outpatient records, the RO issued a rating 
decision in September 1996, implementing the proposed 
reduction, effective from January 1, 1997.  The veteran was 
notified of this reduction by letter dated October 30, 1996.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e) (1998).  The veteran was notified of the reduction 
on October 30, and the 60-day period expired in December 
1996.  Accordingly, making the reduction effective from 
January 1, 1997, was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344 (1998).  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The 
veteran was assigned the disability rating for his varicose 
veins in a rating decision of July 1994, effective from 
October 1, 1993.  His rating was reduced effective January 1, 
1997.  Therefore, his rating was in effect for less than four 
years, and the provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

B.  Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13 (1998).

Concerning the veteran's claim for restoration of a 
60 percent rating for his varicose veins, if there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a) (West 
1991); Brown, 5 Vet. App. at 421.  In other words, the 
reduction in the veteran's disability rating would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

The veteran's bilateral varicose veins are evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7120, which provided the 
following evaluations:  (a) a zero percent rating for mild 
varicose veins, or where there are no symptoms; (b) a 10 
percent rating for either unilateral or bilateral varicose 
veins that are moderate with varicosities of the superficial 
veins below the knees and symptoms of pain or cramping on 
exertion; (c) a 20 percent rating for unilateral varicose 
veins that are moderately severe and involve the superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, and symptoms of pain or cramping on exertion, with 
no involvement of the deep circulation; (d) a 30 percent 
rating for bilateral varicose veins that meet the foregoing 
criteria for a moderately severe condition; (e) a 40 percent 
disability rating for unilateral varicose veins that are 
severe and involve the superficial veins above and below the 
knee, with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, and with no 
involvement of the deep circulation; (f) a 50 percent 
disability rating for bilateral varicose veins that meet the 
foregoing criteria for a severe condition; (g) a 50 percent 
disability rating for unilateral varicose veins that are 
pronounced with the findings of a severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation; and (h) a 60 percent disability 
rating for bilateral varicose veins that meet the foregoing 
criteria for a pronounced condition.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The Board notes that the criteria for evaluating arterial and 
venous disorders in the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, were amended effective January 12, 1998.  
See 62 Fed. Reg. 65207 through 65224 (December 11, 1997).  
The modified rating schedule changed the rating criteria for 
varicose veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998).  In this case, consideration of the new regulations 
is not warranted.  The pertinent issue is whether the 
reduction in rating was warranted by the evidence of record 
in 1996 according to the regulations in effect at that time.

Comparing the findings of the veteran's 1994 VA examination 
to his 1996 VA examination, the evidence supports restoration 
of a 60 percent disability evaluation for his varicose veins 
for the following reasons.  The 60 percent evaluation was 
assigned based on the 1994 examination report, which 
indicated that there was deep venous insufficiency.  The 1996 
examination report did not provide any information as to 
whether the veteran continued to have deep venous 
insufficiency.  None of the tests listed in the rating 
schedule for determining whether there is involvement of the 
deep circulation was conducted.  The examiner provided no 
information as to the size of the veteran's varicose veins.  
Moreover, the 1996 VA examiner indicated that the veteran had 
"pronounced" varicose veins, which at least raises a doubt 
as to whether he continued to meet the criteria for a 
60 percent rating for "pronounced" varicose veins.  

In light of the lack of objective findings shown on the 1996 
VA examination, the benefit of the doubt must be given to the 
veteran.  The Board certainly cannot conclude that the 
preponderance of the evidence supported the reduction when 
the examination upon which the reduction was based provided 
essentially no information as to the severity of the 
veteran's service-connected disorder and was therefore 
insufficient for determining whether there had been 
improvement.

Although the veteran underwent an additional VA examination 
in 1998, the Board cannot consider the results of that 
examination in determining whether the evidence before the RO 
in 1996 justified reduction of his disability rating.  
However, the Board does note that the venous evaluation 
conducted in 1998 showed significant involvement of the deep 
circulation in the left leg, supporting the veteran's 
argument that there has been no improvement in the severity 
of his varicose veins.

The preponderance of the evidence did not support the 
reduction in the veteran's disability rating from 60 percent 
to 30 percent, effective from January 1, 1997.  Therefore, 
entitlement to restoration of the previously assigned 
60 percent rating for postoperative bilateral varicose veins 
with history of thrombophlebitis is demonstrated.

The Board emphasizes that the disability rating for the 
veteran's varicose veins is restored based solely on the 
evidence before the RO in 1996 and the Board's determination 
that that evidence was insufficient to reduce this rating.  
The Board makes no conclusion as to whether the 1998 VA 
examination or more recent medical evidence continues to 
support assignment of a 60 percent evaluation, and the Board 
has not concluded that a 60 percent evaluation is warranted 
under the new rating criteria.


ORDER

Restoration of a 60 percent rating for postoperative 
bilateral varicose veins with history of thrombophlebitis is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

